Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Response to Amendment
The 35 103 rejection have been withdrawn in view of the entered amendments and remarks dated 5/19/2022.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis on the amendments and remarks dated 5/19/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pat. 9787,848 (Kaye et al) – An application directed to a mobile electronic device for determining whether the device is at a teleconference meeting location. The method involves scanning for a primary beacon signal emanating from a primary beacon located at the destination and detecting the primary beacon signal. The proximity to the beacon is confirmed based on the primary beacon signal. A secondary trigger beacon signal emanating from a secondary trigger beacon located proximal to the destination is scanned. The proximity to the secondary beacon is conformed based on the secondary beacon signal. A third confirmation beacon signal emanating from a third beacon located at the destination is scanned.
US Pat. 9,788,163 (Haro et al) – The method involves receiving location data and proximity information from each mobile device, respectively, and forming a subgroup of mobile devices based on the proximity information from each mobile device. The fixed location of the first mobile device is refined to generate a refined location of the first mobile device. Refining the fixed location includes identifying an intersection of the proximity sensor sensitivity of each of the mobile devices that in the subgroup.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452